      Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 ROBERT “ZAK” KNOX                            §                        PLAINTIFF
                                              §
                                              §
 v.                                           §     Civil No. 1:18cv220-HSO-JCG
                                              §
                                              §
 CITY OF GAUTIER, et al.                      §                     DEFENDANTS


   MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
  DENYING IN PART WITHOUT PREJUDICE DEFENDANTS’ MOTIONS
  [13], [15], [17] TO DISMISS, DISMISSING PLAINTIFF ROBERT “ZAK”
 KNOX’S FEDERAL CLAIMS, AND REMANDING CASE TO STATE COURT

       BEFORE THE COURT are the following Motions: (1) Defendant Brandon

Price’s Motion [13] to Dismiss Plaintiff’s Claims Asserted Against Him Individually;

(2) Defendant Jeffrey Jensen’s Motion [15] to Dismiss Plaintiff’s Claims Asserted

Against Him Individually; and (3) Defendant City of Gautier and Defendants

Brandon Price and Jeffrey Jensen’s, in their official capacities, Motion [17] to

Dismiss Plaintiff’s Claims. These Motions [13], [15], [17] are fully briefed. In

accordance with the Court’s January 19, 2021, Order [26] Providing Notice Under

Federal Rule of Civil Procedure 12(d), the Court will treat the Motions as ones for

summary judgment under Rule 56. See Order [26] at 1-2.

       After due consideration of the Motions, related pleadings, the record, and

relevant legal authority, the Court finds that Defendants’ Motions [13], [15], [17]

should be granted in part, to the extent Defendants seek dismissal of Plaintiff’s

federal claims, and Plaintiff’s federal claims will be dismissed. Defendants’ Motion
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 2 of 23




[13], [15], [17] should be denied in part without prejudice to the extent they seek

dismissal of Plaintiff’s state-law claims. The Court will decline to exercise

supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367(c) and will

remand this matter to state court.

                                    I. BACKGROUND

A.    Factual background

1.    Plaintiff’s allegations

      This is a case in which Plaintiff Robert “Zak” Knox (“Plaintiff” or “Mr. Knox”)

claims that he was subjected to excessive force by officers of the Gautier Police

Department on December 21, 2016. When Plaintiff returned to his home in the City

of Gautier, Mississippi, that day he heard his neighbor in distress and screaming for

help. See Am. Compl. [12] at 2. Mr. Knox went to assist and discovered that the

neighbor’s adult son had committed suicide. See id. Mr. Knox called 911 for

assistance and requested an ambulance. See id.

      Mr. Knox alleges that Defendant Jeffrey Jensen (“Officer Jensen”), a police

officer with the City of Gautier Police Department, arrived on the scene and “ran

through Knox’s home across the street, guns drawn, while Knox was trying to get

the officer to come across the street to the neighbor’s home.” Id. at 3. Officer

Jensen eventually came across the street, and Defendant Brandon Price (“Officer

Price”) arrived on the scene. Id.

      Officers Jensen and Price entered the neighbor’s home with their firearms

drawn, at which point Mr. Knox claims that he approached in an attempt to assist,



                                           2
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 3 of 23




but the officers screamed at Mr. Knox to stay outside. See id. Mr. Knox asked one

of the officers to come outside and talk to him about the situation, and he requested

that the officers to put their guns away. See id. Officers Jensen and Price closed

the front door of the neighbor’s home in Mr. Knox’s face, see id. at 4, and he

responded by asking if the officers had a warrant to be inside the home, which he

claims upset them, see id.

       Mr. Knox alleges that as he began to walk away from the door, Officers

Jensen and Price “went outside and rushed at Knox.” Id. According to Mr. Knox, as

the officers approached him in an aggressive manner, he backed away and asked

the officers not to hit him. See id. Officers Jensen and Price yelled at Mr. Knox to

get off the property, and before he could comply they placed Mr. Knox “in an arm

bar and [took] Knox to the ground . . . .” Id. Mr. Knox states that although he

immediately complied with the officers’ commands, while he was on the ground he

was tasered multiple times and “had his arm twisted, tearing his shoulder.” Id.; see

also Pl.’s Decl. [27-1] at 1.

2.     Police body camera footage

       Officer Price was equipped with a body camera, which Plaintiff has

conventionally filed as Exhibit “A” to his Response [19]. See Ex. “A” (conventionally

filed). The video begins as Officer Price arrives at Mr. Knox’s neighbor’s home and

exits his vehicle. See id. Officer Price approaches Officer Jensen, who is in uniform

standing near the front door, and both officers enter the home. See id. Instead of

complying with officers’ instructions to remain outside the home because they were



                                           3
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 4 of 23




treating the home as a crime scene, the video reveals that Mr. Knox repeatedly tried

to enter the house and ask the officers to speak with him. See id. It is clear from

the video that Mr. Knox does not comply with several instructions to leave the

premises. See id.

      Eventually, Officer Jensen approaches Mr. Knox and tries to arrest him, but

Mr. Knox resists those efforts. See id. Officer Price begins to assist, and one of the

officers instructs Mr. Knox to stop resisting. See id. Mr. Knox can be heard yelling

“I’m calm” and making similar outbursts, but the video depicts that he does not

cooperate with the officers. See id. Mr. Knox struggles and shouts, “this is illegal,”

and “I know my rights!” Id. The officers instruct Mr. Knox to calm down, and when

he does not, Officer Jensen appears to deploy his taser. See id. Another individual,

whom it turns out is an off-duty police officer from a different police jurisdiction and

is not in uniform (the “Biloxi officer”), approaches and inquires if the officers need

help. See id. One of the Gautier officers replies in the affirmative, and all three

officers struggle to restrain Mr. Knox. See id. One officer shouts multiple times for

Mr. Knox to put his hands behind his back, and once the officers are able to place

Mr. Knox on his stomach, he continues to struggle as they try to handcuff him

behind his back. See id.

      At the approximate timestamp of 21:48:32 on the video, Mr. Knox is finally

handcuffed behind his back. See id. Officer Jensen immediately stands up and

walks away from Mr. Knox and toward the decedent’s house, leaving only the Biloxi

officer and Officer Price with Mr. Knox. See id. Mr. Knox states that he “can’t



                                           4
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 5 of 23




breath,” and the officers tell him numerous times to calm down and relax. See id.

The Biloxi officer rolls Mr. Knox onto his side and directs him to concentrate on his

breathing, and then helps Mr. Knox up into a seated position on the ground. See id.

      A third unidentified uniformed Gautier officer (the “third officer”) arrives,

and Officer Price leaves Mr. Knox handcuffed in the seated position with the third

officer and the Biloxi officer. See id. Mr. Knox can be heard continuing to shout

while seated in the yard, but at this point Officers Price and Jensen are near the

front door of the home and nowhere near Mr. Knox. See id. After taking about 20

seconds to catch his breath, Officer Price returns to the yard where Mr. Knox is

seated, as Mr. Knox continues to shout about the handcuffs, not being able to

breath, and his living across the street. See id.

      At this point, the Biloxi officer appears to be the only one with his hands on

Mr. Knox, and he helps Mr. Knox stand by placing his hands under Mr. Knox’s

arms. See id. The Biloxi officer then assists Mr. Knox in the direction of a marked

police vehicle, and the third officer eventually takes over and walks Mr. Knox to the

patrol car. See id. At this point Officer Price is apparently beside them as he walks

toward the vehicle as well. See id.

      Once outside the patrol car, Mr. Knox is bent over near the trunk of the car,

with his hands handcuffed behind his back, as the third officer has his right arm

under Mr. Knox’s left arm. See id. Officer Price appears to open the back door of

the car. See id. The third officer places Mr. Knox in the backseat of the car, and

Officer Price’s body camera reflects that he walks away from the vehicle while



                                           5
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 6 of 23




speaking with the Biloxi officer. See id. Officer Price returns to Mr. Knox’s

neighbor’s home, where Officer Jensen is waiting for him. See id. Both enter the

home and inspect the premises. See id. There is no indication from the record that

either Officer Price or Officer Jensen had any other interaction with Mr. Knox after

that time. See id.

3.    Mr. Knox’s convictions

      Mr. Knox was charged and found guilty in the County Court of Jackson

County, Mississippi, of the crimes of disorderly conduct under Mississippi Code

§ 97-35-7, and resisting arrest under Mississippi Code § 97-9-73. See Am. Compl.

[12] at 4-5; Order [13-2] at 1; Order [13-3] at 1. Mr. Knox appealed, and on March

11, 2020, the Circuit Court of Jackson County, Mississippi, affirmed both of Mr.

Knox’s convictions. See Orders [13-4], [15-4], [17-4].

      According to the County Court, Mr. Knox was charged with disorderly

conduct

      in that he allegedly refused to stay out of an active crime scene after
      repeatedly being told . . . to do so by City of Gautier officer Brandon
      Price. The Court also specifically finds that [Knox] interfered with a
      lawful investigation to the point that the officers in question had
      probable cause to arrest [Knox]. Based on the evidence presented, the
      Court finds that the City of Gautier has met its burden of proof on all
      required elements in this matter, and finds that the Defendant did, in
      fact, commit the crime of disorderly conduct in violation of Miss. Code
      Ann. § 97-35-7.

Order [13-2] at 1.

      Mr. Knox was also charged with resisting arrest

      in that he allegedly pulled his arms away from arresting officers and
      attempted to take away the taser of an arresting officer during a lawful


                                           6
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 7 of 23




       arrest of [Knox]. The Court also specifically finds that officers in
       question had probable cause to arrest [Knox]for disorderly conduct and
       interference with a lawful investigation. Based on the evidence
       presented, the Court finds that the City of Gautier has met its burden
       of proof on all required elements in this matter, and finds that [Knox]
       did, in fact, commit the crime of resisting arrest in violation of Miss.
       Code Ann. § 97-9-73.

Order [13-3] at 1. Mr. Knox’s convictions remain final and valid.

B.     Procedural history

       On March 23, 2018, Mr. Knox filed a Complaint [1-1] in the Circuit Court of

Jackson County, Mississippi, naming as Defendants the City of Gautier and

Officers Price and Jensen, in their individual and official capacities. See Compl. [1-

1] at 1. Defendants removed the case to this Court, and it was stayed on January 3,

2019, pending the resolution of Mr. Knox’s state court appeal of his criminal

convictions, see Order [7] at 1, which were ultimately affirmed on March 11, 2020,

see Orders [13-4], [15-4], [17-4].

       The stay in this case was lifted, and Mr. Knox filed an Amended Complaint

[12] advancing claims against all Defendants for violations of the Fourth and

Fourteenth Amendments pursuant to 42 U.S.C. § 1983 for use of excessive force and

for state-law claims of “negligence, gross negligence, trespass, excessive force,

assault, battery, defamation, negligent training, and negligent supervision.” Am.

Compl. [12] at 6-7. Mr. Knox also advanced a § 1983 claim against the City of

Gautier for failure to train or supervise. See id. at 7-8.

       Defendants filed three Motions to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), arguing that Mr. Knox’s § 1983 excessive force claim is barred



                                            7
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 8 of 23




by the favorable termination rule of Heck v. Humphrey, 512 U.S. 477 (1994). See

Mot. [13] at 1-2; Mot. [15] at 1-2; Mot. [17] at 2. As for the § 1983 claims against

Officers Price and Jensen in their individual capacities, Defendants argue in the

alternative that they are entitled to qualified immunity, see Mot. [13] at 1-2; Mot.

[15] at 1-2, and that the federal claims against them in their official capacities

should be dismissed as unnecessary and duplicative, see Mot. [17] at 2. Defendants

further contend that the Mississippi Tort Claims Act (“MTCA”) bars Mr. Knox’s

state-law claims. See Mot. [13] at 2; Mot. [15] at 2; Mot. [17] at 2.

      Mr. Knox filed a consolidated Response [19] in opposition to the Motions,

asserting that his excessive force claims are not barred by Heck, as Defendants have

not shown how his claims would negate his criminal convictions. See Resp. [19] at

5-8. Mr. Knox takes the position that his claims arise from injuries he sustained

after he had surrendered to the officers, rendering Heck inapplicable, see id. at 8-9,

and that qualified immunity is not appropriate based upon the facts pled in the

Amended Complaint that he was tasered and his shoulder torn after he was on the

ground complying with the officers’ commands, see id. at 9-12. Mr. Knox maintains

that he has also adequately stated a § 1983 claim against the City of Gautier

because the Amended Complaint sets forth allegations that it failed to provide

training regarding the cessation of the use of force once an individual becomes

compliant. See id. at 13-14.

      Mr. Knox also contends that he has pled sufficient facts to hold the City of

Gautier liable for the unlawful actions of its officers under the MTCA, based upon



                                           8
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 9 of 23




his position that despite his compliance with officers’ commands, they continued to

use excessive force against him. See id. at 14-15. Mr. Knox does concede that under

the MTCA, “the individual Defendants cannot be held personally liable under state

law for the actions taken within the course and scope of their employment,” and he

further concedes his “state law claims for negligent hiring and supervision.” Id. at

2.

      In their joint Reply [21], Defendants counter that the body camera video

submitted by Mr. Knox with his Response demonstrates that he was not compliant

with officers until he was handcuffed, and that no force was used after that point.

See Reply [21] at 2-4. For this reason, the factual basis supporting Mr. Knox’s

convictions is temporally and conceptually inseparable from his excessive force

claim, such that a favorable verdict on the excessive force claim would undermine

Mr. Knox’s criminal convictions. See id. at 4.

      In light of the body camera footage Mr. Knox filed with his Response [19],

and upon which Defendants relied in their Reply [21], the Court entered an Order

[26] Providing Notice Under Federal Rule of Civil Procedure 12(d) that it may

convert the Motions [13], [15], [17] to Dismiss to motions for summary judgment

under Rule 56. See Order [26] at 1-2. The Court directed the parties to present any

additional material they wished the Court to consider on or before January 29,

2021. See id.

      Mr. Knox filed a Response [27] and attached his own Declaration [27-1],

arguing that if a jury finds his version of the facts to be true, Defendants violated



                                           9
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 10 of 23




his right to be free from excessive force. See Resp. [27] at 3. Defendants’ Reply [29]

attaches the Circuit Court’s order [29-1] affirming Mr. Knox’s convictions and

argues that the Heck bar applies to his excessive force claims. See Reply [29] at 1-2.

                                  II. DISCUSSION

A.    Relevant legal authority

1.    Summary judgment standard

      Rule 12(d) provides that, if on a Rule 12(b)(6) motion, “matters outside the

pleadings are presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56. All parties must be given a

reasonable opportunity to present all the material that is pertinent to the motion.”

Fed. R. Civ. P. 12(d). In that situation, a court must utilize the summary judgment

standard in resolving the motion. Blake v. Lambert, 921 F.3d 215, 219 (5th Cir.

2019). The Court will consider the evidence presented by the parties and treat the

Motions to Dismiss as requests for summary judgment under Rule 56.

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is genuine if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party. Dyer v.

Houston, 964 F.3d 374, 379 (5th Cir. 2020). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc).



                                          10
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 11 of 23




2.    Qualified immunity

      Liability under 42 U.S.C. § 1983 “results when a person acting ‘under color of’

state law, deprives another of rights ‘secured by the Constitution’ or federal law.”

Thurman v. Med. Transportation Mgmt., Inc., 982 F.3d 953, 956 (5th Cir. 2020)

(quoting 42 U.S.C. § 1983). In this case, Officers Price and Jensen assert that they

are entitled to qualified immunity. “Qualified immunity gives government officials

breathing room to make reasonable but mistaken judgments about open legal

questions.” Lane v. Franks, 573 U.S. 228, 243 (2014) (quotation mitted). The

doctrine applies in situations where an official’s conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known at the time the conduct occurred. See Kisela v. Hughes, 138 S. Ct.

1148, 1152 (2018) (per curiam).

      The qualified immunity analysis has two prongs: (1) “whether an official’s

conduct violated a constitutional right of the plaintiff,” and (2) “whether the right

was clearly established at the time of the violation.” Brown v. Callahan, 623 F.3d

249, 253 (5th Cir. 2010).

      A qualified immunity defense alters the usual summary judgment
      burden of proof. Once an official pleads the defense, the burden then
      shifts to the plaintiff, who must rebut the defense by establishing a
      genuine fact issue as to whether the official’s allegedly wrongful conduct
      violated clearly established law.

Id. (citations omitted).

      In order to be clearly established, a plaintiff is not required to identify a case

directly on point, but case law must place the statutory or constitutional question


                                          11
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 12 of 23




beyond debate. Garcia v. Blevins, 957 F.3d 596, 600-01 (5th Cir. 2020). “In

excessive-force cases, police officers are entitled to qualified immunity unless

existing precedent squarely governs the specific facts at issue.” Id. at 601 (emphasis

in original) (quotation omitted). Because police officers are often required to make

split-second judgments about the use of force in tense, uncertain, and rapidly

evolving circumstances, a court must “judge the reasonableness of the force used

from the perspective of a reasonable officer on the scene, rather than with the 20/20

vision of hindsight,” and it must avoid second-guessing a police officer’s assessment

of the danger at the scene. Id. at 602 (quotation omitted).

      Although a plaintiff bears the burden of negating qualified immunity, all

factual inferences are drawn in his favor. Brown, 623 F.3d at 253. A “plaintiff’s

factual assertions are taken as true to determine whether they are legally sufficient

to defeat the defendant’s motion for summary judgment.” Baldwin v. Dorsey, 964

F.3d 320, 325 (5th Cir. 2020) (quotation omitted).

3.    The Heck bar

      Defendants argue that Heck v. Humphrey, 512 U.S. 477 (1994), bars Mr.

Knox’s excessive force claims. In Heck, the United States Supreme Court

recognized that

      the hoary principle that civil tort actions are not appropriate vehicles
      for challenging the validity of outstanding criminal judgments applies
      to § 1983 damages actions that necessarily require the plaintiff to prove
      the unlawfulness of his conviction or confinement, just as it has always
      applied to actions for malicious prosecution.

Heck, 512 U.S. at 486. Under Heck, a § 1983 plaintiff may not recover damages for



                                          12
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 13 of 23




any harm caused by actions whose unlawfulness would render a criminal conviction

or sentence invalid, unless a plaintiff proves that the conviction or sentence has

been invalidated. See id. If a court determines that a plaintiff’s action, if

successful, will not demonstrate the invalidity of any outstanding criminal

judgment, the action may proceed. See id.

      “Determining whether a particular claim is barred by Heck is analytical and

fact-intensive and requires the court to consider the specifics of the individual

claim,” and a court must assess “whether a claim is temporally and conceptually

distinct from the related conviction and sentence.” Smith v. Hood, 900 F.3d 180,

185 (5th Cir. 2018) (quotation omitted). The question is whether a plaintiff’s claim

is “necessarily inconsistent” with his conviction, or whether it can “coexist” with the

conviction “without calling it into question.” Id. (quotation omitted).

      The Fifth Circuit has explained that

      when a plaintiff brings multiple § 1983 claims, Heck may bar those
      claims that potentially conflict with the factual underpinnings of a prior
      conviction, while posing no bar to other claims. Put simply, there is no
      Heck bar if the alleged violation occurs “after” the cessation of the
      plaintiff’s misconduct that gave rise to his prior conviction.

Aucoin v. Cupil, 958 F.3d 379, 382 (5th Cir.), cert. denied, 141 S. Ct. 567 (2020).

Thus, where a complaint presents a chronology of events and pleads a claim for

excessive force which occurred after a plaintiff was arrested and restrained, Heck

does not bar post-restraint excessive force claims. Id. at 382-83.

B.    Mr. Knox’s excessive force claim under 42 U.S.C. § 1983

      Mr. Knox alleges that he was compliant with officers prior to and after being



                                           13
    Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 14 of 23




restrained. See Pl.’s Decl. [27-1] at 1. However, any claim of excessive force prior to

the time Mr. Knox was restrained is clearly in conflict with the factual

underpinnings of his state court convictions for disorderly conduct and resisting

arrest, and Heck plainly bars such a claim. There is no evidence before the Court

that Mr. Knox’s prior convictions for disorderly conduct and resisting arrest have

been “reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 487. Heck

thus bars any claim for excessive force prior to Mr. Knox being restrained.

      As for any post-restraint claim, Mr. Knox contends that once restrained he

was compliant with officers, but that they continued to taser, push, and kneel on

him, and twisted his arms over his head, injuring his shoulder. See Pl.’s Decl. [27-1]

at 1. The Supreme Court has instructed that at summary judgment, “[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment.”

Scott v. Harris, 550 U.S. 372, 380 (2007). Where a nonmovant’s version of events is

“so utterly discredited” by a videotape “that no reasonable jury could have believed

him,” a court should view the facts “in the light depicted by the videotape.” Id. at

380-81. The Fifth Circuit has cautioned that this standard “is a demanding one: a

court should not discount the nonmoving party’s story unless the video evidence

provides so much clarity that a reasonable jury could not believe his account.”



                                          14
    Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 15 of 23




Darden v. City of Fort Worth, Texas, 880 F.3d 722, 730 (5th Cir. 2018).

      The question here is whether Mr. Knox has presented any post-restraint

claims that, even if successful, would not demonstrate the invalidity of either of the

criminal judgments against him. See Aucoin, 958 F.3d at 382. Based upon the

evidence before the Court, including the video, there was no “cessation” of the

misconduct which supported Mr. Knox’s convictions. See id. Mr. Knox’s version of

post-restraint events is clearly discredited by Officer Price’s body camera footage

such that “no reasonable jury could have believed him.” Scott, 550 U.S. at 380-81.

Therefore, the Court views the facts “in the light depicted by the videotape,” id., and

finds that this is not a case where Mr. Knox can advance a post-restraint claim for

excessive force. There is no evidence that Officer Jensen had any contact with Mr.

Knox once he was restrained, and even though Officer Price appears in the video to

lay his left hand on Mr. Knox’s shoulder while the third officer is guiding him into

the police car, there is no indication in the summary judgment record that Officer

Price exerted any force on Mr. Knox after he was restrained.

      Even if there were some discrete, post-restraint, excessive force claim that

Mr. Knox could articulate against Officers Price and Jensen, the Court concludes in

the alternative that both officers would be entitled to qualified immunity. Once

Officers Price and Jensen invoked qualified immunity, the summary judgment

burden shifted to Mr. Knox to establish a genuine fact issue as to whether each

officer’s conduct violated clearly established law. See Brown, 623 F.3d at 253.

      In opposition to summary judgment, Mr. Knox has submitted the body



                                          15
    Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 16 of 23




camera footage, which the Court has already discussed, and his own Declaration.

However, Mr. Knox’s Declaration speaks of “officers” collectively, rather than

detailing what each individual officer allegedly did. Pl.’s Decl. [27-1] at 1. The

video clearly depicts that once Mr. Knox is handcuffed, the officers were not acting

in unison, and thus the Court must consider their qualified immunity claims

individually. See Darden v. City of Fort Worth, Texas, 880 F.3d 722, 731 (5th Cir.

2018) (“In cases where the defendants have not acted in unison, qualified immunity

claims should be addressed separately for each individual defendant.”) (quotation

omitted); see also Joseph on behalf of Estate of Joseph v. Bartlett, 981 F.3d 319, 325

(5th Cir. 2020) (same).

      There is no indication from the video that either Officer Price or Officer

Jensen exerted any force upon Mr. Knox after he was handcuffed. The video clearly

reveals that most of Mr. Knox’s interactions with police post-restraint were with the

Biloxi officer and the third officer, not Defendants Price or Jensen. Mr. Knox has

not offered any evidence to show that either Officer Price’s or Officer Jensen’s post-

restraint conduct violated his constitutional right to be free from excessive force or

was otherwise unreasonable in light of clearly established law. But see Brown, 623

F.3d at 253; see also, e.g., Joseph, 981 F.3d at 325 (5th Cir. 2020) (considering each

officer’s actions independently in qualified immunity analysis). Mr. Knox’s

Declaration of what “officers” in general did is insufficient to meet his burden of

establishing that each officer’s allegedly wrongful conduct violated clearly

established law or withstand Officer Price’s and Officer Jensen’s qualified



                                          16
    Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 17 of 23




immunity. See Joseph, 981 F.3d at 325; Darden, 880 F.3d at 731; Brown, 623 F.3d

at 253.

      The body camera footage demonstrates that Officer Jensen immediately

returned to the house once Mr. Knox was handcuffed and lying on his stomach.

While Officer Price remained in the vicinity of Mr. Knox at various times after he

was handcuffed, there is no evidence in the record that could reasonably be viewed

as indicating that he exerted any force against Mr. Knox after he was handcuffed.

      To the extent that Officer Price’s laying of his left hand upon Mr. Knox while

the third officer was attempting to place him in the police vehicle constitutes the

use of force, the video clearly depicts that Mr. Knox resisted being placed into the

police car. Mr. Knox has not shown that any such de minimis use of force by Officer

Price was excessive under objective standards of reasonableness. See Graham v.

Connor, 490 U.S. 386, 396 (1989) (“Not every push or shove, even if it may later

seem unnecessary in the peace of a judge’s chambers violates the Fourth

Amendment.”) (quotation omitted); Joseph, 981 F.3d at 336 (“the use of force is

contrary to the Fourth Amendment if it is excessive under objective standards of

reasonableness”). Moreover, Mr. Knox has not provided any detail about the level

of force, if any, used by Officer Price to direct him toward and into the police car.

Without more, Mr. Knox has failed to meet his burden to show that any push by

Officer Price was objectively unreasonable under the circumstances. See Pl.’s Decl.

[27-1] at 1; see also, e.g., Emesowum v. Cruz, 756 F. App’x 374, 381 (5th Cir. 2018)

(reversing denial of officers’ motion for summary judgment on claim of excessive



                                           17
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 18 of 23




force when the plaintiff provided “no detail about the level of force used to direct

him to the police car,” and holding that “[w]ithout more, [the plaintiff] has failed to

meet his burden to show that pushing and dragging him was objectively

unreasonable under the circumstances.”).

      In sum, the video clearly contradicts Mr. Knox’s allegations regarding any

post-restraint force as to Officers Price and Jensen. Heck bars Mr. Knox’s § 1983

excessive force claims, and they will be dismissed with prejudice until the Heck

conditions are met.

C.    Municipal liability for excessive force claims

      To the extent that Mr. Knox is seeking to hold the City of Gautier liable

under § 1983 for any post-restraint, excessive force claims that are somehow not

barred by Heck (meaning any discrete, subsequent force by an officer or officers

other than Officer Price and Officer Jensen), he must establish that (1) a

policymaker (2) promulgated a policy or custom (3) that is the “moving force” of a

violation of constitutional rights. Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S.

658, 694 (1978). An official policy “usually exists in the form of written policy

statements, ordinances, or regulations, but may also arise in the form of a

widespread practice that is ‘so common and well-settled as to constitute a custom

that fairly represents municipal policy.’” James v. Harris Cty., 577 F.3d 612, 617

(5th Cir. 2009) (quoting Piotrowski v. City of Hous., 237 F.3d 567, 579 (5th Cir.

2001)). The policy must be either unconstitutional or “adopted with deliberate

indifference to the known or obvious fact that such constitutional violations would



                                           18
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 19 of 23




result.” Id. (quotation omitted).

       Mr. Knox has presented no evidence of a policy or custom of the City of

Gautier, or of a City policymaker who promulgated a policy or custom that was the

moving force behind the violation of any constitutional right. See id.; see also

Monell, 436 U.S. at 694. Mr. Knox’s municipal liability claims for excessive force

should be dismissed as well.1

D.     Section 1983 claim against the City of Gautier for failure to train or supervise

       Mr. Knox also advances a § 1983 claim against the City of Gautier for failure

to train or supervise its police officers. Am. Compl. [12] at 7-8. The City takes the

position that these claims are also barred by Monell. See Mem. [18] at 3, 10-11.

       To prevail on a “failure to train theory,” Mr. Knox must demonstrate: (1) that

the City’s training procedures were inadequate; (2) that the City was deliberately

indifferent in adopting its training policy; and (3) that the inadequate training

policy directly caused the violations in question. See Zarnow v. City of Wichita

Falls, Tex., 614 F.3d 161, 170 (5th Cir. 2010). Mr. Knox presents no competent

summary judgment evidence tending to show any of these elements. He cites no

evidence concerning the procedures used to train the officers or their qualifications,

nor has he supplied evidence of the particular inadequacies of the officers’ Fourth

Amendment training. But see id. Mr. Knox has not demonstrated the first element



1 Mr. Knox names Officers Price and Jensen as Defendants both in their individual and
official capacities. However, “official-capacity suits generally represent only another way of
pleading an action against an entity of which an officer is an agent . . . .” Monell, 436 U.S.
at 691 n.55. Mr. Knox’s claims against Officers Price and Jensen in their official capacities
are duplicative of his claims against the City of Gautier, and they should be dismissed.

                                             19
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 20 of 23




of this claim, that a training procedure or supervision was inadequate. See id.

       Nor has Mr. Knox proffered sufficient summary judgment evidence to

establish deliberate indifference. The Fifth Circuit has held that “proof of

deliberate indifference generally requires a showing of more than a single instance

of the lack of training or supervision causing a violation of constitutional rights.”

Westfall v. Luna, 903 F.3d 534, 552 (5th Cir. 2018) (quotation omitted). Mr. Knox

has not alleged, or submitted any evidence of, a pattern of similar violations, nor

has he shown that the facts of this case are such that it should have been apparent

to the City that a constitutional violation was the highly predictable consequence of

a particular policy or failure to train. See id. In fact, Mr. Knox has not provided

any competent summary judgment evidence to support this claim. The City of

Gautier is entitled to summary judgment on Mr. Knox’s § 1983 claim for alleged

failure to train or supervise.2




2 Mr. Knox stated in his original Response to Defendants’ Motions to Dismiss that his
“ability to provide more detail [as to allegedly defective training and supervision] is limited
before discovery” and that “facts necessary to show a policy or custom in regard to training
and supervision must be developed through discovery.” Resp. [19] at 13. However, after
the Court gave its notice under Rule 12(d) that it may consider Defendants’ Motions under
Rule 56, Mr. Knox’s second Response [27] did not address the municipal liability claims at
all and did not request discovery or deferral of consideration of the requests for summary
judgment pending discovery. Moreover, under the Court’s Local Uniform Civil Rule 7(b),
“[a]ny written communication with the court that is intended to be an application for relief
or other action by the court must be presented by a motion in the form prescribed by this
Rule.” L.U. Civ. R. 7(b). Mr. Knox’s comments in his original Response about needing to
develop certain facts through discovery are not properly before the Court as requests for
discovery under Rule 56(d). Even if they were, Mr. Knox has not shown by affidavit or
declaration that, for specified reasons, he cannot present facts essential to justify his
opposition to Defendants’ Motions. But see Fed. R. Civ. P. 56(d). The Court finds it proper
to consider the merits of Defendants’ requests for summary judgment on this claim.

                                              20
     Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 21 of 23




E.    State-law claims

      Defendants removed the case to this Court on the basis of federal question

jurisdiction in light of Mr. Knox’s 42 U.S.C. § 1983 claims. See Notice of Removal

[1] at 2. The Court’s jurisdiction over the state-law claims was premised upon

supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a). The Court has now

determined that summary judgment is appropriate as to all of Mr. Knox’s federal

claims, leaving only his state-law claims. See Am. Compl. [12] at 7. The Court does

not possess original jurisdiction over the remaining state-law claims, as it is clear

that the parties are not of diverse citizenship. See 28 U.S.C. § 1332; see also Am.

Compl. [12] at 1-2 (stating that Mr. Knox is a “resident citizen of Jackson County,

Mississippi,” and that the City of Gautier is a “governmental entity organized and

authorized by the laws of the State of Mississippi”).

      When a court dismisses all federal claims, “the court generally retains

discretion to exercise supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over

pendent state law claims.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).

However, a district court may decline to exercise supplemental jurisdiction if “the

district court has dismissed all claims over which it has original jurisdiction.” 28

U.S.C. § 1367(c)(3). This includes remanding the case to state court. See, e.g.,

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988) (noting that “when a

district court may relinquish jurisdiction over a removed case involving pendent

claims, the court has discretion to remand the case to state court”).

      According to the Fifth Circuit, “[t]he general rule is that a court should



                                          21
    Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 22 of 23




decline to exercise jurisdiction over remaining state-law claims when all federal-law

claims are eliminated before trial, but this rule is neither mandatory nor absolute . .

. .” Brookshire Bros. Holding v. Dayco Prod., Inc., 554 F.3d 595, 602 (5th Cir. 2009).

“District courts enjoy wide discretion in determining whether to retain

supplemental jurisdiction over a state claim once all federal claims are dismissed.”

Heggemeier v. Caldwell Cty., Texas, 826 F.3d 861, 872 (5th Cir. 2016) (quotation

omitted).

      From a procedural standpoint, this case remains at an early stage. No case

management order has been entered, and little discovery has taken place. Based on

the particular facts and circumstances of this case, and because the Court has

dismissed all claims over which it had original jurisdiction, the Court will decline to

exercise supplemental jurisdiction over Mr. Knox’s pendent state-law claims, and it

will remand this matter to state court for further proceedings.

                                 III. CONCLUSION

      To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result.

Defendants’ Motions [13], [15], [17] will be granted in part as to Mr. Knox’s federal

claims and denied in part without prejudice as to Mr. Knox’s state-law claims. The

Court will decline to exercise supplemental jurisdiction over the remaining state-

law claims and will remand this matter to state court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Brandon Price’s Motion [13] to Dismiss Plaintiff’s Claims Asserted Against Him



                                          22
    Case 1:18-cv-00220-HSO-JCG Document 30 Filed 02/11/21 Page 23 of 23




Individually; Defendant Jeffrey Jensen’s Motion [15] to Dismiss Plaintiff’s Claims

Asserted Against Him Individually; and Defendant City of Gautier and Defendants

Brandon Price and Jeffrey Jensen’s, in their official capacities, Motion [17] to

Dismiss Plaintiff’s Claims are GRANTED IN PART, as to Plaintiff’s federal

claims, and DENIED IN PART WITHOUT PREJUDICE, as to Plaintiff’s state-

law claims.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Robert

“Zak” Knox’s excessive force claims under 42 U.S.C. § 1983 are DISMISSED WITH

PREJUDICE to their being asserted again until the Heck conditions are

met, and his claims against Defendant City of Gautier for alleged failure to train or

supervise under 42 U.S.C. § 1983 are DISMISSED WITH PREJUDICE. Plaintiff

Robert “Zak” Knox’s state-law claims will proceed.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the above-

captioned cause is hereby remanded to the Circuit Court of Jackson County,

Mississippi, and that a certified copy of this Order of remand shall be immediately

mailed by the Clerk to the clerk of the state court pursuant to 28 U.S.C. § 1447(c).

      SO ORDERED AND ADJUDGED, this the 11th day of February, 2021.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                          23
